El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
Ramona Morales fuá convicta por la Corte de Distrito de San Juan de un delito de infracción a la Ley núm. 25, apro-bada el 17 de julio de 1935 (Leyes de 1935 (2) pág. 153), y *205condenada a pagar una multa de cien dólares y costas, o en su defecto a sufrir un día de cárcel por cada dólar que de-jare de pagar, no excediendo la prisión de sesenta días. El recurso de apelación contra esta sentencia es el que ahora consideramos.
La denuncia presentada, textualmente transcrita, lee así:
“Yo, Juan José Silén, Jefe de Dtto. P. I., vecino de Trujillo Alto, P. R., calle de La Cruz, de T. Alto, P. R., mayor de edad, formulo denuncia contra Ramona Morales, por delito de Inf. la Ley núm. 25, aprobada en 17 de julio de 1935, ‘Bolita,’ cometido de la manera si-guiente : Que en 2 de agosto, hora 6.00 P. M. de 1935, y en el barrio de Quebrada Infierno, de Trujillo Alto, P. R., del Distrito Judicial Municipal de Carolina, P. R., que forma parte del Distrito Judicial de San Juan, P. R., la citada acusada Ramona Morales allí y enton-ces de una manera ilegal, voluntaria y maliciosamente tenía ba.jo su control en su casa de residencia sita en el barrio de ‘Quebrada In-fierno,’ de Trujillo Alto, P. R., como dueña y administradora de los artefactos siguientes: tres candungos, treinta bolos enumerados del 1 al diez, dentro de un estuche de madera, un sello de numerar, otro sello para usos varios con su tinta, sesentieinco libretas varias de ellas con números varios, varios tickets enumerados algunos y varios plie-gos de papel carbón para uso de las libretas, cuyos artefactos y ob-jetos descriptos los tenía para manipular el juego prohibido conocido por ‘Bolita,’ y que dicho juego era conocido por los jugadores con el nombre ‘La Estrella,’ que es un juego de los enumerados y pro-hibidos en la Ley núm. 25, aprobada en 17 de julio de 1935, y cuyo juego lo lleva a efecto mediante el uso de los bolos dentro de los candungos y cada jugador paga por un número compuesto de tres unidos formando centena, un centavo y por cada centavo la acusada le ofrece pagar si el jugador adivina el número por él seleccionado cinco dollars y si no tiene la suerte de adivinarlo corre la aventura de perder el centavo o el dinero jugado y pagado por anticipado y comoquiera que este juego está prohibido por la Ley antes citada y la acusada era la administradora y dueña del juego conocido por ‘Bolita,’ y a la vez dueña de los artefactos antes citados, mediante orden de allanamiento expedida por el Hon. Juez de Paz, de Trujillo Alto, P. R., me incauté de los artefactos antes mencionados en-contrados en la residencia de la acusada Sra. Ramona Morales, por-que los Misíüos forman parte y son utilizados por ella en el juego clandestino denominado ‘Bolita,’ siendo los mismos que pongo a dis-*206posición, de esta Hon. Corte como materia de prueba. Hecho con-trario a la ley.”
El único error señalado se refiere a la apreciación de la prueba, que consistió, por El Pueblo, en las declaraciones de Juan José Silén, Jefe de Distrito de la Policía Insular, y de tres policías a sus órdenes; y por la acusada, de su propia declaración, de la de Basilisa Rodríguez, su bija, más un certificado acreditativo del matrimonio de la acusada con Luis Conde Maldonado.
Declaró el primero, que el día 2 de agosto de 1935 prac-ticó un registro en la casa de Ramona Morales, mediante or-den al efecto, encontrando en la babitación de la acusada í£y debajo de la cama de ella, en una esquina, dentro de una lata de ésas que se usan para galletas ‘export soda’ . . . sesenta y pico de libretas para el juego de la bolita; . . . dos sellos, uno con números y otro que decía ‘La Estrella,’ . . . que era el nombre que le daban a la banca ... y en un virote de la casa . . . una caja conteniendo 30 bolos numerados desde el 1 al 10 ... y tres candungos.” Preguntado por el juez qué relación tenía la acusada con esos objetos, contestó “que es la dueña de la banca” y que “precisamente aquella tarde al ocuparle nosotros los artefactos ésos, dice ella: ‘Me llevan ustedes precisamente lo que me ba dado estos muebles y el arreglar esta casa.’ ” Declaró además el testigo que “Esa banca se jugaba en el barrio Las Cuevas, ’ ’ habiéndola él per-seguido basta allí, en casa de Germán Hernández, quien pa-recía ser socio de la acusada; que la acusada le preguntó por qué no se la habían cogido a Hernández y que él le contestó que porque no habían tenido oportunidad; que tuvieron co-nocimiento de que la acusada “se había llevado para la casa de ella la banca y entonces tan pronto llegamos a la convic-ción de que ella la poseía, juré yo un allanamiento y fui a ocupar la banca.”
A preguntas de la defensa contestó que el día que estuvo en la casa de la acusada, encontró también a su esposo, a su madre y a su bija; que en ese momento no estaba nadie ma-*207nipulando los objetos referidos;' que no cogió dinero y que sabía que la acusada estaba casada y que tenía un bijo como de 18 años, más o menos.
Consta del récord que el fiscal y el abogado defensor es-tipularon que los tres policías que intervinieron en el allana-miento y registro de la casa declararían en la misma forma en que lo babía becbo el Jefe Silén.
Sostiene la apelante que la ley que se le imputa baber infringido no castiga la posesión de los objetos que le fueron ocupados, y que como' la prueba de cargo sólo demostró dicba posesión y no que los objetos ocupados se estuvieran utili-zando en el juego, la acusada debió baber sido absuelta.
No estamos convencidos de que la corte inferior errara en la apreciación de la prueba. La sección 2 de la Ley núm. 25 de 1935 ordena a la Policía Insular ocupar y poner a dis-posición de la corte municipal correspondiente cualesquiera artefactos, materiales, enseres o implementos que se estén utilizando para llevar a efecto juegos prohibidos conocidos por “bolita” y “boli-pool,” y arrestar y denunciar a las personas que violen dicba Ley. Y la sección 4 de la misma ley dispone:
“ y todo dueño, apoderado, agente, encargado, director o ad-ministrador de los juegos prohibidos por esta Ley, convicto que fuere, podrá ser castigado a pagar una muita no menor de cien (100) dó-lares ni mayor de doscientos (200) dólares” etc.
La prueba demuestra que la Policía, habiendo tenido co-nocimiento de que en el barrio Las Cuevas se estaba llevando a efecto un juego de “bolita,” bajo la denominación de “La Estrella,” procedió a practicar un registro en la casa de la persona de quien tenían sospechas ya quien creían ser dueña o encargada o administradora de dicho juego. Los efectos encontrados debajo de la cama de la acusada eran evidente-mente de la clase de los que se usan corrientemente para dicho jnego. No era necesario que dichos efectos se estuvie-ran usando en el' preciso momento en que fueron ocupados por la policía.
*208La posesión de los objetos por la acusada, su negación de que en su casa hubiere tales objetos y su admisión al ser éstos encontrados debajo de su cama, de que se le privaba de aquello que le había dado para arreglar su casa y com-prar muebles, fueron elementos de prueba suficientes para llevar al ánimo del juzgador la convicción de que los efectos encontrados se estaban utilizando por la acusada en la ex-plotación del juego de “bolita.” No se ha alegado que la corte sentenciadora haya actuado movida por pasión, prejui-cio o parcialidad, y es por tanto nuestro deber respetar su fallo.

Se confirma la sentencia apelada.

El Juez Asociado Señor Wolf disintió.*